NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

       HONEYWELL INTERNATIONAL INC.,
              Plaintiff-Appellee

  HONEYWELL INTELLECTUAL PROPERTIES,
                 INC.,
                Plaintiff

                           v.

  FUJIFILM CORPORATION, FUJIFILM USA,
SAMSUNG SDI AMERICA INC., SAMSUNG SDI CO
                   LTD.,
            Defendants-Appellants

  BOE-HYDIS TECHNOLOGY CO LTD., PICVUE
  ELECTRONICS LIMITED, TOSHIBA AMERICA
  INC., ALL AROUND CO LTD., NOKIA INC., AU
      OPTRONICS CORP., AU OPTRONICS
        CORPORATION AMERICA, NOKIA
 CORPORATION, SEIKO EPSON CORPORATION,
                    ARGUS,
                   Defendants
             ______________________

                 2017-1070, 2017-1073
                ______________________

    Appeals from the United States District Court for the
District of Delaware in Nos. 1:04-cv-01337-LPS, 1:04-cv-
2   HONEYWELL INTERNATIONAL INC.   v. FUJIFILM CORPORATION



01338-LPS, 1:04-cv-01536-LPS, 1:05-cv-00874-LPS, Chief
Judge Leonard P. Stark.
                ______________________

               Decided: January 11, 2018
                ______________________

    MARTIN RICHARD LUECK, Robins Kaplan LLP, Minne-
apolis, MN, argued for plaintiff-appellee. Also represent-
ed by MATTHEW L. WOODS, PETER N. SURDO.

   MATTHEW SIEGAL, Stroock & Stroock & Lavan LLP,
New York, NY, argued for defendants-appellants FujiFilm
Corporation, Fujifilm USA.      Also represented by
LAWRENCE ROSENTHAL.

    STEPHEN S. KORNICZKY, Sheppard, Mullin, Richter &
Hampton LLP, San Diego, CA, argued for defendants-
appellants Samsung SDI America Inc., Samsung SDI Co
Ltd.   Also represented by MARTIN BADER, MICHAEL
MURPHY.
                ______________________

       Before PROST, Chief Judge, NEWMAN and STOLL,
                     Circuit Judges.
STOLL, Circuit Judge.
   Appellants Fujifilm Corporation, Fujifilm USA, Sam-
sung SDI America Inc., and Samsung SDI Co. Ltd. appeal
the district court’s denial of attorneys’ fees under
35 U.S.C. § 285.      We have jurisdiction pursuant to
28 U.S.C. § 1295(a)(1). Because the district court did not
abuse its discretion, we affirm.
   Under § 285, a “court in exceptional cases may award
reasonable attorney fees to the prevailing party.” An
“exceptional” case under § 285 is one that “stands out
from others with respect to the substantive strength of a
HONEYWELL INTERNATIONAL INC.   v. FUJIFILM CORPORATION    3



party’s litigating position (considering both the governing
law and the facts of the case) or the unreasonable manner
in which the case was litigated.” Octane Fitness, LLC v.
ICON Health & Fitness, Inc., 134 S. Ct. 1749, 1756 (2014).
The party seeking fees must prove that the case is excep-
tional by a preponderance of the evidence, and the district
court makes the exceptional case determination on a case-
by-case basis considering the totality of the circumstanc-
es. See id. at 1756, 1758.
   We review a district court’s decision on attorneys’ fees
for an abuse of discretion, which is a highly deferential
standard of review. Highmark Inc. v. Allcare Health
Mgmt. Sys., Inc., 134 S. Ct. 1744, 1749 (2014); Bayer
CropScience AG v. Dow AgroSciences LLC, 851 F.3d 1302,
1306 (Fed. Cir. 2017). To meet the abuse-of-discretion
standard, the appellant must show that the district court
made “a clear error of judgment in weighing relevant
factors or in basing its decision on an error of law or on
clearly erroneous factual findings.” Bayer, 851 F.3d at
1306 (citations omitted); see also Highmark, 134 S. Ct. at
1748 n.2.
    Honeywell asserted U.S. Patent No. 5,280,371 against
appellants. The district court held Honeywell’s patent
invalid for violation of the on-sale bar under 35 U.S.C.
§ 102 on summary judgment, and we affirmed. See Hon-
eywell Int’l Inc. v. Nikon Corp. (Honeywell I), 672 F. Supp.
2d 638 (D. Del. 2009), aff’d sub nom. Honeywell Int’l Inc.
v. Nokia Corp. (Honeywell II), 400 F. App’x 557 (Fed. Cir.
2010).
     After prevailing at summary judgment, appellants
filed motions seeking attorneys’ fees under § 285 on facts
relating to the on-sale bar violation. The district court
denied the motions. See Honeywell Int’l Inc. v. Nokia
Corp. (Honeywell III), No. CV 04-1337-LPS, 2014 WL
2568041 (D. Del. May 30, 2014). Appellants appealed to
this court. While the appeal was pending, the Supreme
4   HONEYWELL INTERNATIONAL INC.     v. FUJIFILM CORPORATION



Court changed the legal standard for attorneys’ fees
under § 285. See Highmark, 134 S. Ct. at 1748–49; Oc-
tane, 134 S. Ct. 1756–58. Accordingly, this court vacated
and remanded Honeywell III for reconsideration in light of
Highmark and Octane. See Honeywell Int’l, Inc. v. Nokia
Corp. (Honeywell IV), 615 F. App’x 688 (Fed. Cir. 2015).
On remand, the district court considered renewed briefing
and oral argument in light of the new standard. Applying
the new standard in a detailed and structured analysis,
the district court again denied attorneys’ fees. Fuji and
Samsung appeal.
   Though the appellants raise plausible arguments sup-
porting an award of fees, we are cognizant of the Supreme
Court’s exhortation that:
    “[A]s a matter of the sound administration of jus-
    tice,” the district court “is better positioned” to de-
    cide whether a case is exceptional, because it lives
    with the case over a prolonged period of time . . . .
    [T]he question is “multifarious and novel,” not
    susceptible to “useful generalization” of the sort
    that de novo review provides, and “likely to profit
    from the experience that an abuse-of-discretion
    rule will permit to develop.”
Highmark, 134 S. Ct. at 1748–49 (citations omitted).
Here, we cannot say that the district court abused its
discretion in denying fees. The district court applied the
correct legal test under § 285 and Octane. Indeed, it
examined the totality of the circumstances—including all
of the circumstances raised by appellants on appeal—to
determine whether this case stood out from others. See
Octane, 134 S. Ct. at 1756. The district court’s analysis
demonstrated the totality-of-the-circumstances approach,
detailing the reasons why Honeywell’s positions on the
merits and litigation tactics did not make this case, in its
judgment, exceptional. The district court’s fact findings
on the issue are not clearly erroneous. Further, we agree
HONEYWELL INTERNATIONAL INC.   v. FUJIFILM CORPORATION   5



with the district court that losing a summary judgment
motion should not automatically result in a finding of
exceptional conduct. The district court did not abuse its
discretion in denying appellants’ motions for attorneys’
fees. We affirm.
                        AFFIRMED
                          COSTS
   Costs to Appellee.